Title: To Alexander Hamilton from Walter Livingston, 29 January 1795
From: Livingston, Walter
To: Hamilton, Alexander


New York, January 29, 1795. “… I was informed, that it is your intention to return to this place and resume the practice of the Law. On this supposition permit me to request you, to become my Council in several suits already commenced. Viz one against Alexr. Macomb, another against Nathl: Prime, a third against Jno R. Livingston a fourth against Ben. Seixes and generally against any dispute which may arise between Mr. Duer & myself in Closing our accounts, and also against every other person or persons….”
